ORDER
PER CURIAM:
On July 14, 1999, in a panel opinion, the Court affirmed the Board of Veterans’ Appeals decision that determined that the appellant’s claims for service connection for hearing loss: varicose veins; a back disorder other than scoliosis of the thora-columbar vertebras; and shortening or lengthening of the right upper extremity were not well grounded. Morton v. West, 12 Vet.App. 477 (1999). Pursuant to the Court’s Internal Operating Procedures (IOP) at V.(a)(3), a judge requested en banc consideration.
On consideration of the foregoing, and it appearing that a decision of the full Court is not necessary either to ensure uniformity of decision or to resolve a question of exceptional importance (see IOP at V.(b)), it is
ORDERED that en banc consideration is DENIED.